1.	The reply filed on 28 February 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant’s Remarks/Response “The subject-matter of claims 1-16 is included in figure 29 (element 530), figure 33 (illustrated as contacting the edge 35 of the pool), and figure 37 (350). Figure 37 belongs to specie 8 while figures 29 and 33 do not belong to any of the species. The applicant elect claims 1-16 and withdraw method claim 17.” have been noted. 
Applicant appears to be electing Species 8 (Fig. 37) and merely makes a broad statement that “applicant elects claims 1-16” but such statements and the election are unclear. 
A clear, explicit election of a single disclosed species (i.e., a single disclosed species of the eighteen (18) listed species in section 2. of the 12/27/2021 Election of Species requirement) is respectfully requested along with a listing of only those claims readable on the elected species to avoid any potential confusion. If Species 8 (Fig. 37) is being elected, such election should be clear along with a list of only those claims readable on Fig. 37. If applicant also believes that Figs. 29 and 33 belong (or should be included therewith) with the species of Fig. 37, then the remarks should clearly state this.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723